      Case 5:17-cv-00124-gwc-jmc Document 118 Filed 03/17/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                                      FOR THE
                                DISTRICT OF VERMONT


Serendipity Morales,

               Plaintiff,

                  v.                                         Civil Action No. 5:17–cv–124

Barry Joseph Mackenzie and
Chad Newton,

               Defendants.


                                  OPINION AND ORDER
                                       (Doc. 112)

       In July 2017, Plaintiff Serendipity Morales, a prisoner proceeding pro se,

brought this civil rights action under 42 U.S.C. § 1983 against two former

correctional officers at Southern State Correctional Facility, Defendants Barry

Joseph Mackenzie and Chad Newton.1 In her Amended Complaint, Plaintiff alleges

that, while in the custody of the Vermont Department of Corrections, she provided

legal assistance to five inmates facing pending criminal charges and that, because

of the legal advice she provided to those inmates, Defendants retaliated against her

by physically battering her, in violation of her First Amendment rights, and

discriminated against her “based upon her open self-identification as female, gay,

mentally ill, Puerto Rican, and transgender.” (Doc. 19 at 2, ¶ 1.) Morales seeks



       1  Alexander N. Burke, a deputy state’s attorney, was also originally named as a defendant in
this action, but in May 2019, the parties stipulated to dismiss him from the case without prejudice.
(See Doc. 83.)
      Case 5:17-cv-00124-gwc-jmc Document 118 Filed 03/17/21 Page 2 of 10




compensatory and punitive damages, and “all other relief in the interest of justice.”

(Id. ¶ 6.)

       In June 2019, the parties entered into a Stipulated Discovery

Schedule/Order, which limited discovery to “Plaintiff’s efforts to exhaust

administrative remedies related to her alleged assault [that occurred] on or about

November 8, 2016.” (Doc. 84 at 1, ¶ 1.) In October 2019, the scheduling order was

amended “to extend the deadline to join parties and amend pleadings from October

31, 2019 to December 20, 2019.” (Doc. 95 at 1.) On March 6, 2020, the parties

entered into a Second Amended Stipulated Discovery Schedule/Order, given that

Plaintiff would soon be released from prison and allowing Plaintiff “additional time

to facilitate the transition to pro se representation, complete discovery, and prepare

for an evidentiary hearing on the issue of administrative exhaustion,” after the

withdrawal of Plaintiff’s counsel from the case. (Doc. 105 at 1; see Doc. 108.) This

scheduling order—which is the one currently in effect—still requires that all

discovery be limited to Plaintiff’s efforts to exhaust her administrative remedies

related to the November 2016 assault, but it extends the discovery completion date

to May 13, 2020, the deadline to file prehearing motions to June 15, 2020, and the

date for the case to be ready for an evidentiary hearing to August 3, 2020. (Doc. 108

at 2, ¶¶ 9, 11, 12.)

       Pursuant to the discovery orders, the parties have apparently exchanged

written discovery, and two depositions (including Plaintiff’s) have been taken. (See

Doc. 114 at 2.) But in almost the entire past year, the parties have not




                                          2
     Case 5:17-cv-00124-gwc-jmc Document 118 Filed 03/17/21 Page 3 of 10




communicated. (Id.) In January 2021, Plaintiff filed the pending “Request for

Enlargement of Time,” asking the Court to extend the discovery due date from

May 13, 2020 to May 13, 2021; the motions due date from June 15, 2020 to June 15,

2021; and the preparedness for an evidentiary hearing date from August 3, 2020 to

August 3, 2021. (Doc. 112 at 1.) Defendants oppose the request, arguing that

Plaintiff has provided “no reason, much less good cause, why the discovery schedule

should be amended a third time.” (Doc. 114 at 3.) In reply, Plaintiff asserts that

Defendants failed to “seek relief” when the May, June, and August 2020 deadlines

expired; and have not filed any pleading since last January 2020. (Doc. 117 at 3.)

Moreover, Plaintiff claims that the complexity of this case, coupled with certain

“exceptional circumstances,” warrant extending the deadlines. (Id. at 7.)

Specifically, Plaintiff argues that events occurring in her life in the past

approximately 12 months—including her brother’s life-threatening illness, her

grandmother’s death, her “being committed to a mental health and hygiene living

unit on two occasions” (id. at 5), her arrest and subsequent quarantine while in

prison, and her being denied adequate access to the law library while in prison—

constitute good cause for her delay in conducting discovery and otherwise meeting

the deadlines set in the scheduling order in this case. (See id. at 4–6.) Plaintiff

further argues that she will “be able to effectively, fairly, fully, and thoroughly

litigate and prosecute this case” once she is released from prison, which “is

scheduled to occur on or about March 10, 2021.” (Id. at 6–7.)




                                            3
        Case 5:17-cv-00124-gwc-jmc Document 118 Filed 03/17/21 Page 4 of 10




        For the reasons explained below, the Court DENIES Plaintiff’s Motion (Doc.

112).

                                        Analysis

        Federal Rule of Civil Procedure 16(b)(3)(A) directs district judges to issue

“scheduling order[s]” which “limit the time to join other parties, amend the

pleadings, complete discovery, and file motions.” The Rule “is designed to offer a

measure of certainty in pretrial proceedings, ensuring that ‘at some point both the

parties and the pleadings will be fixed.’” Parker v. Columbia Pictures Indus.,

204 F.3d 326, 339–40 (2d Cir. 2000) (quoting Fed. R. Civ. P. 16 advisory committee’s

note to 1983 amendment (discussion of subsection (b))). Nonetheless, subsection

(b)(4) of Rule 16 allows for some limited flexibility in scheduling, providing that a

scheduling order “may be modified,” but “only for good cause and with the judge’s

consent,” in order to prevent “prejudice or hardship to either side,” Kassner v. 2nd

Ave. Delicatessen Inc., 496 F.3d 229, 244 (2d Cir. 2007).

        “A finding of ‘good cause’ depends on the diligence of the moving party.”

Parker, 204 F.3d at 340 (citing cases); White Diamond Co. v. Castco, Inc., 436 F.

Supp. 2d 615, 625 (S.D.N.Y. 2006); Fed. R. Civ. P. 16(b) advisory committee’s note to

1983 amendment (“[T]he court may modify the schedule on a showing of good cause

if it cannot reasonably be met despite the diligence of the party seeking the

extension.”). “If the moving party cannot establish that it has proceeded with

diligence, then the court’s inquiry should stop.” Servello v. N.Y. State Office of

Children and Family Servs., 1:18-CV-0777 (LEK/DJS), 2020 WL 8461517, at *2




                                            4
     Case 5:17-cv-00124-gwc-jmc Document 118 Filed 03/17/21 Page 5 of 10




(N.D.N.Y. Oct. 29, 2020). The Ninth Circuit explained the importance of parties

abiding by the deadlines stated in scheduling orders:

      A scheduling order “is not a frivolous piece of paper, idly entered, which
      can be cavalierly disregarded by counsel without peril.” The district
      court’s decision to honor the terms of its binding scheduling order does
      not simply exalt procedural technicalities over the merits of [the
      plaintiff’s] case. Disregard of the order would undermine the court’s
      ability to control its docket, disrupt the agreed-upon course of the
      litigation, and reward the indolent and the cavalier. Rule 16 was drafted
      to prevent this situation . . . .

Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 610–11 (9th Cir. 1992)

(quoting Gestetner Corp. v. Case Equip. Co., 108 F.R.D. 138, 141 (D. Me. 1985)).

      Although generally the court affords pro se litigants like Plaintiff “special

solicitude,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 477 (2d Cir. 2006)

(internal quotations omitted), “a party’s present or former pro se status does not

function as a substitute for an actual showing of good cause,” Servello, 2020 WL

8461517, at *2 (internal quotation marks omitted). Stated differently, a party’s pro

se status “does not relieve h[er] of compliance with Rule 16(b)’s diligence

requirement.” Valentin v. City of Rochester, 11-CV-6238CJS, 2016 WL 5661729,

at *7 (W.D.N.Y. Sept. 30, 2016). See Triestman, 470 F.3d at 477 (despite construing

pro se filings liberally, reading them as raising the strongest arguments they

suggest, pro se status “does not exempt a party from compliance with relevant rules

of procedural and substantive law” (internal quotation marks omitted)). Indeed, as

one court explained: “[t]o conclude that [a] [p]laintiff’s pro se status alone is

sufficient to constitute good cause under Fed. R. Civ. P. 16(b)(4) would entirely

deprive Rule 16 scheduling orders of their efficacy in any case involving a pro se



                                            5
     Case 5:17-cv-00124-gwc-jmc Document 118 Filed 03/17/21 Page 6 of 10




party.” Romero v. Teamsters Union Local 272, 1:15-CV-07583-GHW, 2019 WL

4688642, at *8 (S.D.N.Y. Sept. 25, 2019). Moreover, “the absence of prejudice to a

nonmoving party does not alone fulfill the good cause requirement of Rule 16(b).”

Valentin, 2016 WL 5661729 at *7 (internal quotation marks omitted); see Gestetner

Corp., 108 F.R.D. at 141 (although existence or degree of prejudice to party opposing

modification of scheduling order might supply reasons to deny motion to modify,

focus of inquiry is on moving party’s reasons for seeking modification).

      Local Rule 26(a)(7) codifies these principles and demands that parties make

every effort to seek extensions of discovery deadlines before the relevant deadlines

expire. The Rule states: “If additional discovery time is required due to case

complexity or other extraordinary circumstances, counsel may move for an

extension of time for good cause. Absent exceptional circumstances, requests must be

made before the discovery deadline expires.” (Emphasis added.) Here, Plaintiff

waited until almost eight months after expiration of the discovery deadline and

seven months after expiration of the deadline to file prehearing motions—which

deadlines had already been extended multiple times—to file the instant Motion

seeking one-year extensions of those deadlines. Specifically, as explained above, the

parties’ most recent scheduling order set the discovery completion date at May 13,

2020 and the prehearing motion filing date at June 15, 2020 (see Doc. 108), and

Plaintiff did not file the instant Motion until January 4, 2021 (see Doc. 112).

      Applying Federal Rule 16(b)(4) and Local Rule 26(a)(7) here, Plaintiff’s

burden is to demonstrate good cause to extend the dates of the current scheduling




                                           6
      Case 5:17-cv-00124-gwc-jmc Document 118 Filed 03/17/21 Page 7 of 10




order, focusing on the reasons for her tardy submission of the pending Motion.

Plaintiff must demonstrate that “the reasons for the tardiness of [her] [M]otion

justify a departure from the rules set by the court in its scheduling order,” Rassoull

v. Maximus, Inc., 209 F.R.D. 372, 374 (D. Md. 2002), and that “exceptional

circumstances,” L.R. 26(a)(7), justify Plaintiff’s failure to file the Motion until

almost eight months after the discovery deadline and seven months after the

prehearing motions deadline expired. The Court finds that Plaintiff has failed to

meet this burden. See Fellows v. Earth Const., Inc., 794 F. Supp. 531, 538 (D. Vt.),

affirmed on reconsideration, 805 F. Supp. 223 (D. Vt. 1992) (“While a judge may

modify a discovery schedule ‘upon a showing of good cause,’ Fed.R.Civ.P. 16(b), no

such cause has been shown in the instant case for a delay of more than eight

months after the deadline for filing motions expired.”).

       Based on statements made in Plaintiff’s Reply to Defendants’ opposition to

the pending Motion (see Doc. 117)2, it appears that Plaintiff has failed to engage in

any discovery in this case in the ten months since the current scheduling order was

signed by the Court, thereby allowing the scheduled discovery deadline of May 13,

2020, as well as several other case-related deadlines, to expire (see Doc. 108).

Plaintiff offers the following reasons for her failure to meet these deadlines:




       2   Although Plaintiff’s Reply contains many new and unverified statements of alleged facts
(see Doc. 117 at 4–7), it has not been signed under penalty of perjury. Normally, the Court would not
consider these statements of alleged facts, but given Plaintiff’s pro se status, and Defendants’
decision not to seek permission to file a surreply responding to the statements, the Court assumes
the truth of Plaintiff’s statements solely for purposes of deciding the instant Motion.



                                                 7
     Case 5:17-cv-00124-gwc-jmc Document 118 Filed 03/17/21 Page 8 of 10




      (1) On two occasions since entry of the scheduling order in March 2020,
          despite her probation officer’s denial of her requests to leave the
          State, Plaintiff traveled to New York to attend her grandmother’s
          wake and funeral and to help care for her brother’s children after
          her brother’s diagnosis of a malignant brain tumor. Plaintiff stayed
          in New York for several weeks on the first visit and four months on
          the second visit. During the second visit, Plaintiff suffered mental
          health problems resulting in her admission into a mental health
          facility on two occasions and her attending mental health and
          substance abuse counseling on a daily basis. (Doc. 117 at 4–5.)

      (2) After Plaintiff returned from New York to Vermont, her probation
          officer told her to “shelter in []place” at her residence for 14 days,
          which she did.       Thereafter, she suffered “crippling physical
          manifestations of emotional distress” due to the isolation and her
          brother’s illness. (Id. at 4.)

      (3) On or about September 4, 2020, Plaintiff was arrested at her
          parents’ residence in New York and quarantined at a prison in that
          State until on or about September 10, 2020, when Plaintiff was
          transported to the Southern State Correctional Facility in Vermont,
          where she was quarantined until on or about September 24, 2020.
          (Id. at 5–6.)

      (4) From approximately the end of September 2020 through January 8,
          2021, Plaintiff was housed in the general population at the
          Southern State Correctional Facility. While there, Plaintiff filed
          multiple pleadings and other legal filings; however, she was limited
          to using the prison law library for no more than six hours per week.
          (Id. at 6.)

      (5) On or about January 9, 2021, Plaintiff was transferred to the
          Northern State Correctional Facility. While there, Plaintiff has
          submitted multiple law library use request forms, but as of January
          25, 2021 (the date Plaintiff signed her reply in this case), none had
          been approved. (Id.; see id. at 9.)

      These alleged facts do not suffice to demonstrate that Plaintiff has proceeded

with diligence in this case; nor do they constitute extraordinary circumstances

justifying the delayed filing of the instant Motion. It is clear from Plaintiff’s own

rendition of the facts that her deliberate actions have resulted in her failure to



                                           8
     Case 5:17-cv-00124-gwc-jmc Document 118 Filed 03/17/21 Page 9 of 10




abide by the dates set forth in the scheduling order. Specifically, it appears that

Plaintiff was arrested and re-imprisoned last September due to her own decision to

knowingly violate, on two separate occasions, her probation officer’s order not to

leave Vermont. (See id. at 4–5.) Plaintiff’s violation of her probation officer’s orders

and her subsequent arrest, which presumably arose from those violations, may not

constitute “good cause” for her delay in conducting discovery and otherwise

complying with the scheduling order. Moreover, Plaintiff has not stated facts

sufficiently demonstrating why she could not have engaged in discovery or

requested an extension of the discovery deadline at some time during the six

months between the date the scheduling order was adopted in March 2020 and the

date she was arrested in September 2020.

      Furthermore, Plaintiff’s claim that she had inadequate access to the law

library while imprisoned between approximately September 24, 2020 and January

8, 2021, rings hollow given Plaintiff’s admission that she “undertook litigation of a

Notice of Appeal, a Petition for Post-Conviction Relief, and two Petition[s] for Writ

of Habeas Corpus” during that period of time. (Id. at 6.) Finally, this is not a

complex case, especially given the parties’ agreement to limit discovery to Plaintiff’s

efforts to exhaust her administrative remedies related to the November 2016

assault. Even considering that Plaintiff is proceeding pro se, and construing her

Motion liberally, the Court concludes that Plaintiff has not met the Rule 16(b)(4)

good cause standard to reopen discovery or the Local Rule 26(a)(7) exceptional

circumstances standard for requests made after the discovery deadline has expired.




                                           9
    Case 5:17-cv-00124-gwc-jmc Document 118 Filed 03/17/21 Page 10 of 10




Although Plaintiff has demonstrated that many new and traumatic events occurred

in her life since the scheduling order was adopted, she has failed to demonstrate

that she acted with diligence in seeking leave to extend the discovery deadline and

other dates in the ten months that transpired between adoption of the scheduling

order and the filing of the instant Motion.

                                     Conclusion

      For these reasons, Plaintiff’s “Request for Enlargement of Time” (Doc. 112) is

DENIED.

      Dated at Burlington, in the District of Vermont, this 17th day of March 2021.



                                               /s/ John M. Conroy            .
                                               John M. Conroy
                                               United States Magistrate Judge




                                          10
